Title: From George Washington to Major General Nathanael Greene, 2 April 1780
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Head Quarters Morris Town 2d April 1780
          
          Since I wrote to you on the 26th ulto I have received information which does not seem to admit of doubt, that the enemy are preparing another embarkation, the destination of which is said to be to the Southwd. In consequence of this I have determined, if the measure meets the approbation of Congress, to detach the Maryland division to that quarter, and have also submitted the Route of the troops to their decision. I have desired them to communicate their determination on these points to you and the Commy General that you may take the earliest opportunities of making the necessary provision should there be occasion. The number of Men to be accommodated on the March will amount to about what I mentioned in my last—Baron de Kalb who will command the detachment will set out for Philada to morrow or next day and will be at hand to concert with you the necessary arrangements.
          Should a passage down Chesapeak be determined upon in preference to a march the whole way, the more the motive for preparing Vessels at the Head of Elk can be covered the better, as the enemy may, if they have sufficient notice, endeavour to interrupt the communication. I am &.
        